Citation Nr: 1340936	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-10 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.   Entitlement to service connection for degenerative joint disease of the left knee.  

2.   Entitlement to service connection for degenerative joint disease of the right knee.

3. Entitlement to service connection for arthralgia of the shoulders and arms.  

4.   Entitlement to service connection for bilateral hearing loss.  

5.   Entitlement to service connection for tinnitus.  

6.   Entitlement to service connection for median nerve neuropathy of the left upper extremity, including as secondary to cervical spondylosis.  

7.   Entitlement to service connection for prostate cancer.  

8.   Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

9.   Entitlement to a rating in excess of 20 percent for cervical spondylosis.  

(The matter of entitlement to a clothing allowance will be the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1971 to February 1974 and from June 2004 to August 2005.  In addition, he had over thirty years of inactive service.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



REMAND

In his substantive appeal, the Veteran requested that he be scheduled for a hearing before a member of the Board.  While there is an indication that the Veteran wished to withdraw his appeal in January 2012 correspondence, he reiterated the request for a hearing regarding these issues during a June 2012 videoconference hearing before a member of the board on the matter of a clothing allowance.  At that time, he specified that he wished a videoconference hearing on these issues.  

The Board notes that the Veteran is currently in receipt of a schedular 100 percent combined rating for his service-connected disabilities, plus special monthly compensation.

Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC should take any necessary action to insure that the issues listed on the title page herein are ready for appellate review, to include the issuance of any required supplemental statement of the case.

2.  Following completion of the above, the Veteran should be scheduled for a videoconference hearing before the Board.  After the hearing has been held, or if the appellant cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

